Name: Commission Regulation (EC) NoÃ 2033/2004 of 26 November 2004 opening a tendering procedure for the refund on consignment of husked long-grain B rice to RÃ ©union
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Africa
 Date Published: nan

 27.11.2004 EN Official Journal of the European Union L 353/9 COMMISSION REGULATION (EC) No 2033/2004 of 26 November 2004 opening a tendering procedure for the refund on consignment of husked long-grain B rice to RÃ ©union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 5(3) thereof, Whereas: (1) Examination of the supply balance in RÃ ©union indicates that rice is in short supply. In view of the rice available on the Community market, RÃ ©union should be able to be supplied with rice from the Community market by granting a subsidy for consignments of rice intended for consumption there. Because of RÃ ©union's particular circumstances, it is appropriate to limit the quantities to be sent and thus fix the amount of the subsidy by tendering procedure. (2) It should be stated that Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union (2) applies to this tendering procedure. (3) Under Article 14 of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (3), amounts quoted in tenders submitted in response to invitations to tender organised under an instrument forming part of the common agricultural policy must be expressed in euro. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. A tendering procedure is hereby opened to fix the amount of the subsidy for the consignment to RÃ ©union of husked long-grain B rice falling within CN code 1006 20 98, referred to in Article 5(1) of Regulation (EC) No 1785/2003. 2. The tendering procedure shall be open until 23 June 2005. During that period regular invitations to tender shall be issued and the date for submission of tenders shall be set down in the notice of invitation to tender. 3. The tendering procedure shall take place in accordance with Regulation (EEC) No 2692/89 and this Regulation. Article 2 A tender shall be admissible only if it covers a quantity for shipment of at least 50 tonnes but not more than 3 000 tonnes. Article 3 The security referred to in Article 7(3)(a) of Regulation (EEC) No 2692/89 shall be EUR 30 per tonne. Article 4 The subsidy documents issued under this tendering procedure shall, for the purposes of determining their period of validity, be considered as having been issued on the day the tender was submitted. Article 5 Tenders submitted must reach the Commission through the Member States not later than one and a half hours after expiry of the time limit for the submission of tenders as laid down in the notice of invitation to tender. They must be transmitted in accordance with the model given in the Annex. If no tenders are lodged, Member States shall inform the Commission within the time limit referred to in the first paragraph. Article 6 1. On the basis of tenders submitted, the Commission shall decide in accordance with the procedure referred to in Article 26(2) of Regulation (EC) No 1785/2003:  either to fix a maximum subsidy,  or not to take any action on the tenders. 2. Where a maximum subsidy is fixed, an award shall be made to the tenderer or tenderers whose tenders do not exceed the maximum subsidy. Article 7 The closing date for the submission of tenders for the first regular invitation to tender shall be 16 December 2004 at 10.00 (Brussels time). The final date for submission of tenders is hereby fixed at 23 June 2005. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 261, 7.9.1989, p. 8. Regulation as last amended by Regulation (EC) No 1275/2004 (OJ L 241, 13.7.2004, p. 8). (3) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 1250/2004 (OJ L 237, 8.7.2004, p. 13). ANNEX Tendering procedure for the subsidy on consignments of husked long-grain B rice to RÃ ©union Closing date for the submission of tenders (date/time): ¦ 1 2 3 Serial numbers of tenderers Quantity in tonnes Amount of consignment subsidy (in euro per tonne) 1 2 3 4 5 etc.